DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 ends with a period, but then recites the equation after the period. All of the limitations of the claim 6 including the equation should be included in a single sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawaguchi et al. (US 2018/0331432, hereby referred as Kawaguchi).
Regarding claim 1, Kawaguchi teaches the following:

a substrate (element 11, figures 1-2); 
a plurality of antenna elements (elements 13b, figures 1-2) supported by the substrate, each of the antenna elements having a feeding point (elements 14 of elements 13b, figures 1-2, paragraph [0037]); and 
a parasitic element (leftmost element 13a, figures 1-2) supported by the substrate and having no feeding point (paragraph [0037]), 
wherein the plurality of antenna elements is disposed to be spaced apart from each other along a predetermined direction (as shown in figures 1-2), 
the parasitic element is mutually spaced apart in the direction from a first antenna element (leftmost element 13b, figures 1-1) located on an end side in the direction among the plurality of antenna elements (as shown in figures 1-2), and 
a first element interval (d, figure 2) between the parasitic element (leftmost element 13a, figures 1-2) and the first antenna element (leftmost element 13b, figures 1-2) is equal to or less than twice a second element interval between the first antenna element and a second antenna element (middle element 13a, figures 1-2) located on an opposite side of the parasitic element with respect to the first antenna element (as shown in figures 1-2, paragraph [0036]).

Regarding claim 2, Kawaguchi as referred in claim 1 teaches the following:
wherein the parasitic element (leftmost element 13a, figures 1-2) is disposed at a position symmetrical to the second antenna element (middle element 13b, figures 1-2) with respect to the first antenna element (leftmost element 13b, figures 1-2).

Regarding claim 3, Kawaguchi as referred in claim 1 teaches the following:


Regarding claim 4, Kawaguchi as referred in claim 3 teaches the following:
wherein the first element interval (d, figure 2, 5.2 mm, paragraph [0039]) is substantially equal to a half of the wavelength (wavelength is 12.4 mm when the frequency is 24.15 GHz, paragraph [0039]).

Regarding claim 5, Kawaguchi as referred in claim 1 teaches the following:
wherein a first width of the parasitic element (leftmost element 13a, figures 1-2) along the direction is substantially equal to a second width of each of the antenna elements (elements 13b, figures 1-2) along the direction (paragraph [0036]).

Regarding claim 9, Kawaguchi as referred in claim 1 teaches the following:
wherein the parasitic element (leftmost element 13a, figures 1-2) has a shape substantially identical (paragraph [0036]) to a shape of each of the antenna elements (elements 13b, figures 1-2).

Regarding claim 10, Kawaguchi as referred in claim 9 teaches the following:
wherein each of the antenna elements (elements 13b, figures 1-2) has a configuration as a patch antenna, an E-type patch antenna (as shown in figures 1-2), a patch antenna with a slot, or a patch antenna with a circularly polarized perturbation element.

Regarding claim 11, Kawaguchi as referred in claim 1 teaches the following:


Regarding claim 12, Kawaguchi as referred in claim 11 teaches the following:
wherein the array antenna is a one-dimensional array antenna (as shown in figure 1), a two-dimensional array antenna, or a radial array antenna.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2018/0331432, hereby referred as Kawaguchi) in view of Komulainen et al. (US 2017/0352944, hereby referred as Komulainen).
Regarding claim 6, Kawaguchi as referred in claim 5 teaches the antenna device with the exception for the following:
wherein the first width d1 satisfies a conditional expression shown below, in a case where a relative permittivity of a resin frame of the antenna elements is εr, and a wavelength of a wireless signal transmitted or received by the plurality of antenna elements is λ.
[Equation 1]
                         
                            
                                
                                    λ
                                
                                
                                    2
                                    
                                        ε
                                        r
                                    
                                
                            
                        
                    
However it is well known in the art that the parameters such as the width of an antenna determines its operating mode such as the frequency and wavelength. It is also known that the relative permittivity of a resin frame (substrate) of an antenna also determines the wavelength. Kawaguchi also teaches a substantially similar structure to the disclosed invention. 
Komulainen is used to show that the relationships between the width of an antenna, the relative permittivity of a resin frame (substrate) of an antenna, and the wavelength is known in the art (paragraph [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first width d1 of Kawaguchi to satisfy a conditional expression shown below, in a case where a relative permittivity of a resin frame of the antenna elements is εr, and a wavelength of a wireless signal transmitted or received by the plurality of antenna elements is λ as suggested by Komulainen and since it is known in the art that there is a relationship between the width of an antenna, the relative permittivity of a resin frame (substrate) of an antenna, and the wavelength and one could have adjusted them to fit the claimed equation, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 7, Kawaguchi as referred in claim 6 teaches the antenna device with the exception for the following:
wherein the first width is substantially equal to λ/4.
However, antennas having a width of substantially equal to λ/4 is well known in the art since it is desired to have an antenna to have an antenna to be a multiple of a λ/4. 
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2018/0331432, hereby referred as Kawaguchi) in view of Heikura et al. (US 2016/0061983, hereby referred as Heikura).
Regarding claim 8, Kawaguchi as referred in claim 1 teaches the antenna device with the exception for the following:
wherein the parasitic element is used as a pad for a predetermined sensor.
Heikura suggests the teachings of wherein the parasitic element is used as a pad for a predetermined sensor (paragraphs [0029] and [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the parasitic element of Kawaguchi to be used as a pad for a predetermined sensor as suggested by the teachings of Heikura in order to allow the parasitic element to be used as a proximity sensor that can in turn be used to adjust the resonant characteristics of the antenna device to limit the specific absorption rate of an user of the antenna device (paragraphs [0027]-[0029]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2018/0331432, hereby referred as Kawaguchi) in view of Yong et al. (US 2019/0089052, hereby referred as Yong).
Regarding claim 13, Kawaguchi as referred in claim 1 teaches the antenna device with the exception for the following:
further comprising, as the substrate, a first substrate and a second substrate each supporting the plurality of antenna elements and the parasitic element, wherein the first substrate and the second substrate are each held such that normal directions intersect each other or the normal directions are at positions twisted around each other.
Yong teaches comprising, as the substrate, a first substrate and a second substrate (two elements 120, figure 12) each supporting the plurality of antenna elements (elements 110, figure 12), wherein the first substrate and the second substrate are each held such that normal directions intersect each other or the normal directions are at positions twisted around each other (as shown in figure 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the substrate of Kawaguchi to comprise a first substrate and a second substrate each supporting the plurality of antenna elements and the parasitic element, wherein the first substrate and the second substrate are each held such that normal directions intersect each other or the normal directions are at positions twisted around each other as suggested by the teachings of Yong in order to improve the antenna performance by adjusting the pointing directions of the substrates so they are pointed in different directions which may allow for more area to be covered by the antenna device (paragraphs [0074] and [0077]).

Additional Comments 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xian et al. (US 10,637,154) may be used in place of Kawaguchi to teach the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845